DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2020 has been entered.
Response to Amendment
The Amendment filed on 10/28/2020 has been entered. Claims 1-6, and 9-12 remain pending in the application. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Final Office Action. 
The affidavit under 37 CFR 1.132 filed on 10/28/2020 pertaining to the rejection of claims 1, 3-5, and 9 based on Teeslink (U.S. PG publication 20150209560) further in view of Yokoyama (U.S. PG publication 20050273050) further in view of Fenton (U.S. patent no 5224938), the rejection of claim 2 based on Teeslink in view of Yokoyama in view of Fenton further in view of Hattangadi (U.S. PG publication 20100082012), the rejection of claim 6 based on Teeslink in view of Yokoyama in view of Fenton further in view of Ray (U.S. PG publication 20140046243), the rejection of claims 10-11 based on Teeslink in view of Hobbs (U.S. PG publication 20060095015) in view of Yokoyama in view of Fenton, and the rejection of claim 12 based on Teeslink in view of Hobbs in view of Yokoyama in view of Fenton further in view of Ray set forth in the Final Office Action mailed 4/28/2020 has been reviewed. On page 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 10,
Line 6 recites “the first treatment chamber”. There is insufficient antecedent basis for the limitation in this claim. Appropriate correction is required. Examiner suggests replacing “the first treatment chamber” with “a first treatment chamber”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lary (U.S. PG publication 20020010418) further in view of Teeslink (U.S. PG publication 20150209560) as evidence by Fearnot (U.S. PG publication 20120310269) further in view of Fenton (U.S. patent no 5224938).
In regard to claim 1,

independently inflating a distal balloon (figure 7, item 124; paragraph [0057] and [0027]) and a proximal balloon (figure 7, item 125; paragraph [0057] and [0027]) of a vessel seclusion device (figure 7, item 110) within the vein (paragraph [0003]) via a distal balloon lumen (lumen of tube 112 used to inflate balloon 124 as disclosed in paragraph [0057] and [0046]) and a proximal balloon lumen (lumen of tube 117 used to inflate balloon 125 as disclosed in paragraph [0057]), respectively (Examiner notes the distal balloon and proximal balloon are independently inflated via their respective lumens), to define a treatment chamber (see figure 7 wherein the space between the inflated balloons is construed as the treatment chamber; paragraph [0057]); 
delivering a chemical agent (sclerosing agent; paragraph [0057]) to the treatment chamber via an injection port (port in tube 116 as disclosed in paragraph [0057] which states intermediate tube 116 is the substantially the same as tube 16 and in paragraph [0054] which states the sclerosing agent is delivered via pores of tube 16), said injection port being operably coupled to an injection port lumen (lumen of tube 116) of the vessel seclusion device (paragraph [0057] and [0054]); 
maintaining the chemical agent in the treatment chamber for a predetermined period of time such that the vein collapses around the inflated distal balloon and proximal balloon (paragraph [0053]: prior to deflation, the vein is caused to collapse);
independently deflating the distal balloon and the proximal balloon (paragraph [0053] and [0057]; Examiner notes the distal balloon and proximal balloon are independently deflated via their respective lumens); and 

Lary fails to disclose removing blood from the treatment chamber in the vein via a one-way valve at a port orifice of an aspiration port, said aspiration port being operably coupled to an aspiration port lumen of the vessel seclusion device, a one-way valve at a port orifice of an injection port, removing the chemical agent from the treatment chamber via the one-way valve at the port orifice of the aspiration port.
Teeslink teaches removing blood from the treatment chamber (see figure 2 and 12a where the space between inflated balloons 250 and 210 is construed as the treatment chamber; paragraph [0112]) in the vein (paragraph [0109]) via a port orifice of an aspiration port (figure 2, item 240; paragraph [0112]), said aspiration port being operably coupled to an aspiration port lumen (figure 3, item 310; paragraph [0067]) of the vessel seclusion device (figure 2, item 100), and removing the chemical agent (sclerosing agent as disclosed in claim 10 of Teeslink) from the treatment chamber via the port orifice of the aspiration port (paragraph [0112]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary to include an aspiration port operably coupled to an aspiration port lumen of the vessel seclusion device, as taught by Teeslink, for the purpose of enabling controlled aspiration/sampling of fluids and removal of harmful therapeutic agents (paragraph [0007], [0010] and [0067] of Teeslink) and further removing blood from the treatment chamber in the vein via a port orifice of an aspiration port, as taught by Teeslink, for the purpose of desirably evacuating blood from an isolated working segment in a blood vessel as evidence by Fearnot who teaches it is desirable to evacuate blood from an isolated working segment in a blood vessel (paragraph [0045] of Fearnot) and further removing the chemical agent from the treatment chamber via 
Lary in view of Teeslink as evidence by Fearnot fails to disclose a one-way valve at a port orifice of an aspiration port and a one-way valve at a port orifice of an injection port.
Fenton teaches a one-way valve (figure 5B, item 12’) at a port orifice of an aspiration port (see figure 5B, item 20’: wherein lumen 20’ contains a port orifice; see figure 5b, item lumen 20’ is used for aspiration/inflow; column 4, line 32-35), and a one-way valve (figure 5B, item 12) at a port orifice of an injection port (see figure 5B, item 20: wherein lumen 20 contains a port orifice; see figure 5b, item 20 wherein lumen 20 is used for infusion/outflow; column 4, line 26-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Teeslink as evidence by Fearnot to include a one-way valve at a port orifice of an aspiration port, and a one-way valve at a port orifice of an injection port, as taught by Fenton, for the purpose of shielding the port and limiting reverse flow into the lumens and for better controlling flow (column 1, line 66-column 2, line 14 of Fenton). 
In regard to claim 3,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 1. Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton teaches wherein the chemical agent comprises a sclerosing agent (paragraph [0057] of Lary).
In regard to claim 4,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 1. Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton teaches further comprising inserting a guide wire into the vein (paragraph [0024] of Lary) via a central lumen (lumen of tube 112 of Lary that receives a guidewire; paragraph [0057] of Lary: wherein the innermost tube 112 is substantially 
In regard to claim 5,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 4. Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton teaches further comprising inserting at least a portion of the vessel seclusion device into the vein via the guide wire (paragraph [0024] and [0048] of Lary).
In regard to claim 9,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 1. Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton teaches wherein the vein comprises at least one of a varicose vein, a portal vein, a perforator vein, a superficial vein, a peripheral vein, an arteriovenous malformation, or any combination thereof (paragraph [0003] and [0018] of Lary).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lary (U.S. PG publication 20020010418) in view of Teeslink (U.S. PG publication 20150209560) as evidence by Fearnot (U.S. PG publication 20120310269) in view of Fenton (U.S. patent no 5224938) further in view of Hattangadi (U.S. PG publication 20100082012).
In regard to claim 2,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 1.
Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton is silent as to wherein maintaining the chemical agent in the treatment chamber for the predetermined period of time comprises maintaining the chemical agent in the treatment chamber from about 1 second to about 60 seconds.
Hattangadi teaches wherein maintaining the chemical agent in the treatment chamber (see figure 1, item 20 and 21: wherein balloons 20 and 21 form a treatment chamber when inflated) for the 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Teeslink as evidence by Fearnot in view of Fenton to include wherein maintaining the chemical agent in the treatment chamber for the predetermined period of time comprises maintaining the chemical agent in the treatment chamber from about 1 second to about 60 seconds, as taught by Hattangadi, for the purpose of providing a therapeutic effective amount of a therapeutic agent to a vessel (paragraph [0061]). Furthermore it has been held that discovering an optimum value of a result effective variable (see above where the time the chemical agent is maintained in the treatment chamber depends at least on the dosage required by the patient and the concentration of therapeutic agent delivered to the vessel) involves only routine skill in the art.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lary (U.S. PG publication 20020010418) in view of Teeslink (U.S. PG publication 20150209560) as evidence by Fearnot (U.S. PG publication 20120310269) in view of Fenton (U.S. patent no 5224938) further in view of Ray (U.S. PG publication 20140046243). 
In regard to claim 6,
Lary in view of Teeslink as evidence by Fearnot in view of Fenton teaches the method of claim 1.
Lary as modified by Teeslink as evidence by Fearnot as modified by Fenton fails to disclose further comprising positioning the vessel seclusion device within the vein via ultrasound.
Ray teaches positioning a device within the vein via ultrasound (paragraph [0095] and [0015]). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Teeslink as evidence by Fearnot in .
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lary (U.S. PG publication 20020010418) further in view of Teeslink (U.S. PG publication 20150209560) as evidence by Fearnot (U.S. PG publication 20120310269) further in view of Hobbs (U.S. PG publication 20060095015) further in view of Fenton (U.S. patent no 5224938).
In regard to claim 10,
Lary discloses a method for permanently closing off a vein (paragraph [0053] and [0024]; Examiner notes since the walls of the treated vein fuse to itself after treatment the vein is permanently closed), the method comprising: 
selecting a seclusion length of the vein (paragraph [0056]-[0057]), said seclusion length having a starting point and an ending point (paragraph [0056]: wherein the selected portion of the vein to be treated has a starting point and ending point); 
permanently closing off the first treatment chamber (see figure 7 wherein the space between the inflated balloons as shown in figure 7 is construed as the first treatment chamber; paragraph [0057]; paragraph [0053] and [0024]: wherein the vein fuses to itself after treatment and is construed as being permanently closed) with a vessel seclusion device (figure 7, item 110); 
wherein permanently closing off the first treatment chamber comprises: 
independently inflating a distal balloon (figure 7, item 124; paragraph [0057] and [0027]) and a proximal balloon (figure 7, item 125; paragraph [0057] and [0027]) of the vessel seclusion device (figure 7, item 110) within the vein (paragraph [0003]) via a distal balloon lumen (lumen of tube 112 used to inflate balloon 124 as disclosed in paragraph [0057] and [0046]) and a proximal balloon lumen (lumen of tube 117 used to inflate balloon 125 as disclosed in paragraph [0057]), respectively (Examiner notes the distal balloon and proximal 
delivering a chemical agent (sclerosing agent; paragraph [0057]) to the first treatment chamber via an injection port (port in tube 116 as disclosed in paragraph [0057] which states intermediate tube 116 is the substantially the same as tube 16 and in paragraph [0054] which states the sclerosing agent is delivered via pores of tube 16), said injection port being operably coupled to an injection port lumen (lumen of tube 116) of the vessel seclusion device (paragraph [0057] and [0054]); 
maintaining the chemical agent in the first treatment chamber for a predetermined period of time such that the vein collapses around the distal balloon and the proximal balloon  (paragraph [0053]: prior to deflation, the vein is caused to collapse); 
independently deflating the distal balloon and the proximal balloon (paragraph [0053] and [0057]; Examiner notes the distal balloon and proximal balloon are independently deflated via their respective lumens); and 
removing the vessel seclusion device from the first treatment chamber (paragraph [0053]), wherein the first treatment chamber permanently closes around the vessel seclusion device as the vessel seclusion device is removed (paragraph [0053]).
Lary fails to disclose dividing the seclusion length into at least two treatment chambers; moving the vessel seclusion device to the second treatment chamber; and permanently closing off the second treatment chamber, wherein the first treatment chamber is defined by the starting point and a first intermediate point, and the second treatment chamber is defined by the first intermediate point and the ending point and wherein permanently closing off each of the first treatment chamber and the second treatment chamber comprises: independently inflating a distal balloon and a proximal balloon of 
Teeslink teaches dividing the seclusion length into at least two treatment chambers (paragraph [0113]: wherein if a long lesion is present the device can be repositioned i.e. moved at least once in order to treat the entire length of the lesion, the first treatment chamber is formed when the device is in the first position and balloons 210 and 250 are inflated and the space between the balloons forms the first treatment chamber and the second treatment chamber is formed when the device is moved to the second position and balloons 210 and 250 are inflated and the space between the balloons forms the second treatment chamber); moving the vessel seclusion device to the second treatment chamber (paragraph [0113]), removing blood from the first treatment chamber or the second treatment chamber (the first treatment chamber is the space between inflated balloons 210 and 250 in the first position and the second treatment chamber is the space between inflated balloons 210 and 250 in the second 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary to include dividing the seclusion length into at least two treatment chambers and moving the vessel seclusion device to the second treatment chamber, as taught by Teeslink, for the purpose effectively treating a long length of a vein with a single device (paragraph [0113] of Teeslink) and further modify Lary to include an aspiration port operably coupled to an aspiration port lumen of the vessel seclusion device, as taught by Teeslink, for the purpose of enabling controlled aspiration/sampling of fluids and removal of harmful therapeutic agents (paragraph [0007], [0010] and [0067] of Teeslink), and further removing blood from the first treatment chamber or the second treatment chamber in the vein via a port orifice of an aspiration port, as taught by Teeslink, for the purpose of desirably evacuating blood from an isolated working segment in a blood vessel as evidence by Fearnot who teaches it is desirable to evacuate blood from an isolated working segment in a blood vessel (paragraph [0045] of Fearnot), and further removing the chemical agent from the first treatment chamber or the second treatment chamber via the port orifice of the aspiration port, as taught by Teeslink, for the purpose of removing a harmful agent that was used for treatment (paragraph [0010] of Teeslink). Examiner notes when the seclusion length of Lary is divided into at least two treatment chambers as modified by Teeslink, each of the first treatment chamber (space between balloons 124 and 125 of Lary in the first position of Lary as modified by Teeslink) and the second treatment chamber (space between balloons 124 and 125 of Lary in the second position of Lary as 
Lary in view of Teeslink as evidence by Fearnot fails to disclose wherein the first treatment chamber is defined by the starting point and a first intermediate point, and the second treatment chamber is defined by the first intermediate point and the ending point, and a one-way valve at a port orifice of an aspiration port and a one-way valve at a port orifice of an injection port.
Hobbs teaches wherein the first treatment chamber (first portion of vein where device 1 is present) is defined by the starting point and a first intermediate point, and the second treatment chamber (second portion of vein where device 1 is present) is defined by the first intermediate point and the ending point (paragraph [0058]: wherein the entire length of a vein is treated by first delivering treatment to a distal most segment of the vein, repositioning the catheter proximally at the next segment and delivering the treatment to the new section of the vein; since the entire vein is sequentially treated the next section would be adjacent the first section therefore resulting in the first treatment chamber being defined by the starting point and a first intermediate point, and the second treatment chamber being defined by the first intermediate point and the ending point).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Teeslink as evidence by Fearnot to include wherein the first treatment chamber is defined by the starting point and a first intermediate point, and the second treatment chamber is defined by the first intermediate point and the ending point, as taught by Hobbs, for the purpose of effectively treating a long target section of a vein by dividing the long target section into sequential sections and using a single device to treat each section which results in reduction of inventory that must be maintained by the medical facility (paragraph [0058]). 

Fenton teaches a one-way valve (figure 5B, item 12’) at a port orifice of an aspiration port (see figure 5B, item 20’: wherein lumen 20’ contains a port orifice; see figure 5b, item lumen 20’ is used for aspiration/inflow; column 4, line 32-35), and a one-way valve (figure 5B, item 12) at a port orifice of an injection port (see figure 5B, item 20: wherein lumen 20 contains a port orifice; see figure 5b, item 20 wherein lumen 20 is used for infusion/outflow; column 4, line 26-32).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Teeslink as evidence by Fearnot in view of Hobbs to include a one-way valve at a port orifice of an aspiration port, and a one-way valve at a port orifice of an injection port, as taught by Fenton, for the purpose of shielding the port and limiting reverse flow into the lumens and for better controlling flow (column 1, line 66-column 2, line 14 of Fenton). 
In regard to claim 11,
Lary in view of Teeslink as evidence by Fearnot in view of Hobbs in view of Fenton teaches the method of claim 10.
Lary as modified by of Teeslink as evidence by Fearnot as modified by Hobbs as modified by Fenton teaches wherein the seclusion length comprises at least three treatment chambers (see paragraph [0058] of Hobbs: wherein the entire length of a vein is treated by first delivering treatment to a distal most segment of the vein, repositioning the catheter proximally at the next segment and delivering the treatment to the new section of the vein; since the entire vein is sequentially treated the next section would be adjacent the first section, the process is then further repeated i.e. at least positioning the device in a third position which would form a third treatment chamber in addition to the first and second treatment chambers; the first treatment chamber is the chamber formed by the space .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lary (U.S. PG publication 20020010418) in view of Teeslink (U.S. PG publication 20150209560) as evidence by Fearnot (U.S. PG publication 20120310269) in view of Hobbs (U.S. PG publication 20060095015) in view of Fenton (U.S. patent no 5224938) further in view of Ray (U.S. PG publication 20140046243). 
In regard to claim 12,
Lary in view of Teeslink as evidence by Fearnot in view of Hobbs in view of Fenton teaches the method of claim 10.
Lary in view of Hobbs in view of Teeslink as evidence by Fearnot in view of Fenton fails to disclose wherein moving the vessel seclusion device comprises positioning the vessel seclusion device within the vein via ultrasound.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Lary in view of Hobbs in view of Teeslink as evidence by Fearnot in view of Fenton to include moving a device comprises positioning the device within the vein via ultrasound, as taught by Ray, for the purpose of accurately positioning a device within a treatment site (paragraph [0095] of Ray).
Response to Arguments
Applicant argues on page 7 of 12 of the remarks/arguments filed 10/28/2020 that while not explicitly rejected, there is sufficient written description for the recitation of the term permanent in independent claims 1 and 10. Examiner agrees and therefore a written description rejection has not been given for the use of the term permanent. 
Applicant’s arguments with respect to the rejection of claims 1-6, and 9-12 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues on page 8 of 12 – page 11 of 12 several arguments as to why the amended claim 1 is not taught by Teeslink (U.S. PG publication 20150209560) further in view of Yokoyama (U.S. PG publication 20050273050) and further in view of Fenton (U.S. patent no 5224938), and why amended claim 10 is not taught by Teeslink in view of Hobbs (U.S. PG publication 20060095015) in view of Yokoyama in view of Fenton. Since Teeslink is not being relied upon for any teaching or matter specifically challenged in the argument, these arguments are moot. As stated above in response to the affidavit, the claims rejected in the Final Office Action mailed 4/28/2020 did not previously require permanently closing off a vein. Examiner also notes the claims did not previously require “maintaining the chemical agent in the treatment chamber for a predetermined period of time such that the vein 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA LALONDE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783